Exhibit 99.1 SOUTHSIDE BANCSHARES, INC. ANNOUNCES RECORD EARNINGS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2008 NASDAQ Global Select Market Symbol - "SBSI" Tyler, Texas (July 25, 2008) Southside Bancshares, Inc. (“Southside” or the “Company”) today reported its financial results for the three and six months ended June30, Southside reported record net income of $8.5 million for the three months ended June 30, 2008, an increase of $3.9 million, or 86.0%, when compared to $4.6 million for the same period in 2007. Net income for the six months ended June 30, 2008, increased $5.7 million, or 68.6% to $14.1 million from $8.4 million, for the same period in 2007. Earnings per fully diluted share increased $0.28, or 87.5%, to $0.60 for the three months ended June 30, 2008, when compared to $0.32 for the same period in 2007.Earnings per fully diluted share increased $0.40, or 67.8%, to $0.99 for the six months ended June 30, 2008, compared to $0.59 for the same period in 2007. The return on average shareholders’ equity for the six months ended June 30, 2008, increased to 20.06%, compared to 14.70%, for the same period in 2007.The return on average assets increased to 1.27%, for the six months ended June 30, 2008, compared to 0.91%, for the same period in 2007. “Our unwavering objective remains creating superior long-term returns for our shareholders,” stated B. G. Hartley, Chairman and CEO of Southside Bancshares, Inc.“To that end, we remain committed to making investments designed to enhance franchise value.Given the global economic uncertainties and chaotic conditions under which some in the financial industry are struggling, we are especially pleased to announce record net income for the second quarter and six months ended June 30, 2008.The earnings reported today are in large measure the result of strategic investments and decisions initiated, in some cases, years ago.I would like to report on a few initiatives and benchmarks on which we are currently focused.We anticipate many of these results will positively impact earnings well into the future.” “Our regional lending initiative continues to bear fruit.Total loans increased $17.0 million, or 1.8%, during the first half of 2008.We have increased our focus on traditional, less volatile core deposits.Total deposits, net of brokered deposits, increased $95.5 million, or 6.8%, during the first six months of 2008.During the first half of 2008, we called $123.4 million of brokered deposits issued in a higher rate environment.We have replaced them with lower rate long-term advances at the FHLB.We use the same rigorous methodology to determine appropriate funding sources as we do to determine appropriate asset classes. The current economic troubles have forced many in the financial services industry to return to the basics.Southside, however, did not feel the need to depart from basic community banking.” “We continue to make progress with respect to our two major acquisitions.Fort Worth National Bank is rapidly integrating into the Southside network.During the third quarter we anticipate introducing the Southside name into the Fort Worth National Bank markets.As the integration continues to progress, we anticipate further synergies in lending and deposit activities.We are also working to reduce total non-interest expense as we increase the economies of scale.Southside has traditionally built businesses with available proven talent.The Fort Worth metropolitan area has a large, dynamic labor pool, and we have been able to capitalize on the current turmoil in the financial sector by, successfully recruiting several banking professionals.We expect to begin integrating these individuals into the Southside franchise during the third quarter.Southside Financial Group (“SFG”) continues to progress according to plan.We are especially pleased to have added Gary Perdue to SFG.We believe we are putting the pieces into place for SFG to be a meaningful contributor to future earnings.” “In the investment portfolio, we have realigned our agency mortgage-backed securities to profit from a slower, less robust real estate market.Our entire mortgage-backed portfolio is comprised of U. S. Agency securities.As real estate continued to weaken during 2008, we reviewed our investment portfolio and identified certain securities with poor economics in the event that housing turnover (as well as simple refinancing) slowed appreciably.Put simply, specific lower coupon bonds tended to have that exposure.We liquidated lower coupon bonds and replaced them with higher coupon securities that actually performed better as housing slowed.The net result was an increase in the average coupon for our mortgage-backed securities portfolio of just slightly over 30 basis points.” “Determining the appropriate size of the balance sheet is one of the critical decisions any bank makes.At Southside, the balance sheet is not merely the result of a series of micro-decisions, but rather the size is controlled based on the economics of assets compared to the economics of funding.Our balance sheet has grown recently after a period of slight shrinkage during portions of 2006 and 2007.As a large number of firms are forced to shrink their balance sheet, the economics of funding additional assets has become advantageous to us.As this economic situation persists, we will continue to add assets as they become available.These assets, may include investment securities, loans, a branch network, as well as traditional organic and non-organic growth.We believe we are fortunate to be in a position to increase the size of the balance sheet at a time when some in the financial sector are forced to reduce assets.” Loan and Deposit Growth For the three months ended June 30, 2008, total loans decreased slightly by $2.6 million, or 0.27%.Management believes that the loan portfolio remains well diversified.During the quarter ended June 30, 2008, all real estate loan categories decreased along with loans to individuals while commercial and municipal loan portfolios increased.When comparing the period ended
